DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2016/0283012) in view of Li et al. (US 2020/0110469; hereinafter Li).
Regarding claim 1: 
Long discloses a display device (see Figs. 9 and 10) comprising:
a display panel to display an image by generating light (see Fig. 9 or 10, display panel 910 or 1100); 
a sensor disposed under the display panel to convert a light energy into an electrical energy (see Fig. 10 and paragraph 55; touch panel includes solar cells 1005 which correspond to the sensor; also see paragraph 48; the solar cells convert light energy into an electrical energy that is stored in the electric power storage means 901); 
a voltage generator connected to the sensor (see Fig. 9, electric power storage means correonds to a voltage generator); 
wherein the sensor senses an object using the light reflected by the object (see paragraph 35). 
	Long does not disclose a capacitive element connected to the sensor, wherein the electrical energy generated by the sensor is charged in the capacitive element. 
	In the same field of endeavor, Li discloses a device, comprising: 
	a sensor (see Fig. 10; photodiode 803/913), and 
	a capacitive element connected to the sensor, wherein the electrical energy generated by the sensor is charged in the capacitive element (see Fig. 10; capacitor 811; also see paragraph 63).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Long to include a capacitive element connected to the sensor, wherein the electrical energy generated by the sensor is charged in the capacitive element as taught by Li.  One of ordinary skill in the art would have been motivated to do this because surplus energy can be stored. 
	Regarding claim 2: 
	Long and Li disclose all the features in claim 1.  Li further disclose the device, wherein the capacitive element comprises a capacitor (see Fig. 10 and paragraph 63). 
	The motivation to combine Long and Li is provided above in claim 1. 
	Regarding claim 12: 
	Long and Li disclose all the features in claim 1. Li further discloses the display device, wherein the voltage generator is configured to receive the electrical energy from the capacitive element (see Fig. 10; power management 809 corresponds to the voltage generator which receives electrical energy from the capacitor 811). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching to Long and Li such that the voltage generator is configured to receive the electrical energy from the capacitive element.  The combination would have yielded a predictable result of using the stored energy in the capacitor. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Li as applied to claim 2 above, and further in view of Keysar et al. (US 2013/0264870; hereinafter Keysar).
Regarding claim 3: 
Long and Li disclose all the features in claim 2.  Long and Li do not disclose the display device, wherein the capacitor has a capacitance from about several hundred farads (F) to about several thousand farads (F). 
However, in the same field of endeavor, Keysar discloses a device, comprising: 
a capacitor (see Fig. 2, capacitor 260), wherein the capacitor has a capacitance from about several hundred farads (F) to about several thousand farads (F) (see pargraph 26; the capacitance of the super capacitor that served as the PES 260 is 400 Farads). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Long in view of Li such that the capacitor has a capacitance from about several hundred farads (F) to about several thousand farads (F) as taught by Keysar.  One of ordinary skill in the art would have been motivated to do this because large amount of energy can be stored (see paragraph 24). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Li as applied to claim 1 above, and further in view of Westhues et al. (US 2014/0192007; hereinafter Westhues). 
Regarding claim 13: 
Long and Li disclose all the features in claim 1.  Long and Li do not disclose the display device, further comprising an adhesive layer disposed between the display panel and the sensor.
In the same field of endeavor, Westhues discloses a display device, comprising an adhesive layer disposed between the display panel and the sensor (see Fig. 1; OCA 36 is between sensor 26 and display 38).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Long in view of Li to further include an adhesive layer disposed between the display panel and the sensor as taught by Westhues.  One of ordinary skill in the art would have been motivated to do this because sensor can be securely affixed onto the display. 
Regarding claim 14: 
Long, Li and Westhues disclose all the features in claim 13.  Westhues further disclose the display device, wherein a sum of a thickness of the adhesive layer and a thickness of the sensor is equal to or less than about 0.1mm (see Fig. 2; the sum of sensor 26 and OCA 36 (of the low range) is equal to 0.1mm). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Long in view of Li such that a sum of a thickness of the adhesive layer and a thickness of the sensor is equal to or less than about 0.1mm as taught by Westhues.  One of ordinary skill in the art would have been motivated to do this because thicknesses in these ranges provide a compact arrangement of the optical stack and avoid introduction of undesirable parallax effects, while at the same time providing sufficient space for the electrodes in the touch sensor to perform their function, without electrical interference from the display stack 38 on the touch sensing functionality (see Westhues, paragraph 22).
Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 4, none of the reference of record alone or in combination discloses or suggests the display device of claim, wherein the sensor comprises a fingerprint sensor having at least one photo sensor to convert the light energy into the electrical energy, and the object comprises a fingerprint. 
Claims 5-11 are object as being depended from claim 4. 
Claims 15-19 are allowed.
In regards to claim 15, none of the reference of record alone or in combination discloses or suggests a display device comprising: 
a display panel; 
a fingerprint sensor disposed under the display panel; 
a first switch; 
a voltage generator connected to the fingerprint sensor via the first switch; 
a capacitive element connected to the voltage generator; 
a second switch; 
a fingerprint sensing controller connected to the fingerprint sensor via the second switch; and 
a control module to control a switching operation of the first switch and the second switch.
Claims 16-19 depend from claim 15. 
Accordingly, claims 15-19 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amin et al. (US 2020/0302255) is cited to show a biometric smart card with power harvesting. 
 Hanshew (S 2020/0124892) discloses an energy-collecting touchscreen unit. 
Vu et al. (US 2020/0110482) teaches a method and apparatus for battery-free identification token for touch sensing devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625